IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00135-CR

WILLIAM JAMES JOHNSON,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 13-03259-CRF-85


                          MEMORANDUM OPINION


      Appellant William James Johnson made an open guilty plea to a two-count

indictment alleging the offenses of burglary of a habitation and evading arrest with a

prior conviction; Appellant also pled true to the enhancement paragraph alleging a

prior felony burglary conviction.

      After those pleas, the State chose to proceed on only the enhanced burglary

count in the punishment phase before a jury. Appellant testified in the punishment
phase and admitted to participating in the burglary. The jury assessed a thirty-year

sentence and a $2,000 fine. This appeal ensued. We will affirm.

        In accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), Appellant’s court-appointed appellate counsel filed a brief and motion to

withdraw, stating that his review of the record yielded no grounds of error upon which

an appeal can be predicated. Counsel’s brief meets the requirements of Anders; it

presents a professional evaluation demonstrating why there are no arguable grounds to

advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008)

(“In Texas, an Anders brief need not specifically advance ‘arguable’ points of error if

counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Appellant’s counsel has carefully discussed why, under controlling

authority, there is no reversible error in the trial court’s judgment.                  Counsel has

informed us that he has: (1) examined the record and found no arguable grounds to

advance on appeal; (2) served a copy of the brief and counsel’s motion to withdraw on

Appellant; and (3) informed Appellant of his right to review the record and to file a pro

se response.1 See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3;

see also Schulman, 252 S.W.3d at 409 n.23.


1 The Court of Criminal Appeals has held that “‘the pro se response need not comply with the rules of
appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case

Johnson v. State                                                                                Page 2
        Appellant has filed a pro se response that raises three issues.2 Before asserting

his issues, Appellant initially complains that the punishment range should have been 2

to 20 years (second-degree felony), not 5 to 99 years (first-degree felony). Appellant

was charged with and pled guilty to second-degree felony burglary of a habitation (TEX.

PENAL CODE ANN. § 30.02(c)(2)), which was enhanced to a first-degree felony by his

prior felony burglary conviction, to which he pled true. TEX. PENAL CODE ANN. §

12.42(b)). The trial court admonished Appellant that the range of punishment was “life

or any term not more than 99 years or less than 5 years in the state penitentiary and in

addition a fine of up to $10,000.” Appellant stated that he understood the range of

punishment. Appellant’s complaint about the range of punishment is not an arguable

ground to advance in this appeal.

        Issues two (the State presented evidence of stolen property found in the

possession of one of Appellant’s accomplices) and three (the eyewitness to the daytime

burglary could not identify Appellant as one of the three burglars, and the victim could

not identify Appellant as one of the three persons he saw in front of his house) concern

Appellant’s guilt. Because Appellant pled guilty and admitted in the punishment phase

to participating in the burglary, these are not arguable grounds to advance in this

appeal.




presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696-97 (Tex. App.—Waco 1997, no pet.)).

2Nowhere in the record or in the documents we have received does Appellant suggest that he wants or
sought the record but was unable to obtain it. See Kelly v. State, 436 S.W.3d 313, 321-22 (Tex. Crim. App.
2014).

Johnson v. State                                                                                   Page 3
        Appellant’s first issue asserts that the bailiff picked the jury. Our review of jury

selection in this case reveals that the State and defense counsel conducted extensive voir

dire, agreed to excuse five venirepersons for cause, asserted challenges for cause, and

exercised peremptory strikes. Thereafter, the trial judge called out the names of the

venirepersons who were selected to serve on the jury. Appellant’s claim that the bailiff

picked the jury is frivolous. Appellant also asserts that the bailiff sat “behind the judge

desk” and “by law that makes him a 13[th] member of the jury.” That claim is also

frivolous.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire

record, counsel’s brief, and Appellant’s pro se response and have found nothing that

would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.

Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that

it considered the issues raised in the briefs and reviewed the record for reversible error

but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, the judgment of the trial

court is affirmed.

        In accordance with Anders, Appellant’s attorney has asked for permission to

withdraw as counsel for Appellant. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; see also

Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

Johnson v. State                                                                      Page 4
withdraw from representing the appellant.                To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”)). We grant counsel’s motion to withdraw.

Within five days of the date of this opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Appellant and to advise him of his right to file a

petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 26, 2015
Do not publish
[CRPM]




3 New appellate counsel will not be appointed for Appellant. Should Appellant wish to seek further
review of this case by the Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or must file a pro se petition for discretionary review. Any petition for
discretionary review must be filed within thirty days from the date of this opinion or from the date of the
last timely motion for rehearing was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the Clerk of the Court of Criminal Appeals. See id. at R. 68.3.
Any petition for discretionary review should comply with the requirements of rule 68.4 of the Texas
Rules of Appellate Procedure. See id. at R. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Johnson v. State                                                                                    Page 5